Citation Nr: 0116347	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran's request for a waiver of recovery of 
an overpayment of improved pension benefits, calculated in 
the amount of $14,649.09, was timely filed.

2. Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$14,649.09.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
October 1946 and from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1998 determination of the 
Committee on Waivers and Compromises (Committee) at the Debt 
Management Center located in Fort Snelling, Minnesota.  The 
Committee denied the veteran's request for waiver of 
overpayment of improved pension benefits on the basis that he 
failed to submit an application for waiver within 180 days of 
the date of the notification of such overpayment.

All further correspondence has been received from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In view of the facts and circumstances of this case, the 
Board has accordingly characterized the issues for appellate 
review as reported on the title page.

In April 2001 the veteran and his wife provided oral 
testimony before the undersigned at the RO, a transcript of 
which has been associated with the claims file.

The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $14,649.09 is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The veteran was notified in June 1990 of an overpayment 
of improved pension benefits, and of his appellate rights.

2. A request for waiver of recovery of the indebtedness was 
received by the Committee in June 1990, within 180 days after 
the notice of the indebtedness.


CONCLUSION OF LAW

The request for waiver of overpayment of improved pension 
benefits in the amount of $14,649.09 was timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  



This change in the law is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal; namely, that the veteran timely 
filed a request for a waiver of recovery of an overpayment of 
improved pension benefits.  Therefore, any deficiencies in 
the duty to assist will not prejudice the veteran in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Criteria

Under the applicable criteria, a request for waiver of an 
indebtedness shall only be considered: (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by VA to the debtor, or 
(2) except as otherwise provided herein, if it is made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by VA to the debtor.  

The 180 day period may be extended if the individual 
requesting a waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  See 38 C.F.R. 
§ 1.963(b); see also 38 U.S.C.A. § 5302(a).


Factual Background

A review of the record demonstrates that in August 1981, the 
veteran elected to receive improved pension benefits.  

In December 1982, the RO informed the veteran of the amount 
he would be receiving based upon his election of improved 
pension benefits.  In February 1989, the veteran reported 
that his wife had received her first Social Security 
Disability check earlier that month.  

In March 1989, VA amended the amount of pension benefits the 
veteran was to receive each month based upon the change in 
income.  

In May 1989, VA informed the veteran that he had been 
overpaid.  The RO indicated to the veteran that the amount of 
overpayment was $3,723.00.  Later that month, the veteran 
expressed disagreement with the amount of overpayment.  In 
August 1989, an audit was conducted which revealed that he 
had been overpaid $3,723.00.  

In September 1989, an Employee Wage Data Sheet was received 
from AU Cooperative Extension Services, which revealed that 
the veteran's wife had had part-time wages from 1981 to 1985 
which had not been reported.  

In November 1989, the RO informed the veteran that a study 
had been recently conducted by the Veterans Benefits 
Administration to verify earned income of pension 
beneficiaries.  The RO notified the veteran it had learned 
that his spouse had been employed and earned wages in the 
years from 1981 through 1985.  The RO informed the veteran 
that these earnings had not been properly reported on his 
eligibility verification report or other income reports.  The 
RO indicated that since it was required by law to consider 
earned income in determining pension entitlement, it would be 
necessary to adjust his award.  The RO then provided the 
veteran with a breakdown as to how his pension award would be 
adjusted.  




In a March 1990 audit, it was determined that the amount of 
overpayment due as a result of the nonreporting of income 
from 1981 to 1985 was $10,066.09.  In an attached index card, 
it was indicated that the veteran had had a prior overpayment 
of $3,553.00

In a May 1990 administrative decision, it was determined that 
the amount of overpayment as a result of the veteran's 
failure to accurately report income was $10,006.09.

In a June 5, 1990, letter, the RO again informed the veteran 
that an overpayment of benefits had been made, and that he 
would be notified shortly of the exact amount of overpayment, 
and given information about repayment.  

In a letter received later that month, the veteran's wife, on 
behalf of her husband, whose name also appeared on the 
letter, indicated that that they had received the June 5, 
1990, letter, stating that an adjustment had been made.  In 
the letter, it was specifically requested that a waiver of 
the overpayment be made.  She reported that the veteran was 
totally disabled as a result of a nervous breakdown.  

Therefore, based on the facts and circumstances of this case, 
the Board finds and concludes that the appellant did submit a 
timely request for a waiver of overpayment of improved 
pension benefits in the amount of $14,694.09.  To this 
extent, the appeal is allowed.


ORDER

A request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $14,649.09 was 
timely filed, and to this extent, the appeal is granted.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Due to the Board's above grant, it must now be determined 
whether the debt may be waived.  In addition, in view of the 
veteran's statements as to the conflicting amounts due, he 
should be furnished an audit, as was requested at the hearing 
before the undersigned, demonstrating the creation of the 
debt. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names and 
addresses of all sources who may possess 
additional records of pertinent 
documentation pertinent to his claim.  
After obtaining any necessary 
authorization, the RO should make 
reasonable efforts to obtain legible 
copies of the pertinent documentation  
from all sources identified by the 
veteran whose documentation has not 
previously been secured.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant documentation sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L., No. 
106-475, § 3(a). 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should order an audit of the 
veteran's improved pension account, which 
shows the calculation of the overpayment, 
and describes the basis of the 
calculation.  



The audit must explain the creation of 
the overpayment, and not simply consist 
of a "paid and due" accounting.  The 
audit should be placed in the claims 
folder, and the veteran should be 
furnished a copy as well.

4.  The RO should provide the veteran a 
financial status report for completion 
and return.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the audit of the veteran's 
improved pension account and ensure that 
it is responsive to an din complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  


6.  Thereafter, the Committee should 
readjudicate the claim for waiver of 
recovery of an overpayment of improved 
pension benefits in the calculated amount 
of $14,469.09.  All applicable elements 
of 38 C.F.R. § 1.965 (2000) should be 
considered.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



